DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/23/2021.

Claim Objections
Claim 25 is objected to because of the following informalities:  
	“including adhesive and a of non-adhesion area substantially free of adhesive” in line 5 of claim 25 should read as -- including adhesive and a [[of]] non-adhesion area substantially free of adhesive --.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 line 1-2 and Claim 22 line 1-2 recite the limitation “the covering portion”. There is insufficient antecedent basis for the covering portion in claims 21 and 22 which are dependent upon claim 10, thereby rendering claims 21 and 22 indefinite. For the purpose of non-adhesion area” to correspond to claim 10 and the description of the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 24 is an exact replica of previous claim 23 and therefore fails to further limit the subject matter of claim 15 in which claims 23 and 24 depend upon.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For the purpose of examination, the examiner has interpreted claim 24 to recite that the diameter of the covering portion has a diameter that is greater than the diameter of the opening similar to claims 22 and 29.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 10-20 and 25-27 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by US 2012/0117925 to Itou.
As per claims 10-14, Itou discloses a method of forming a semiconductor device carrier system comprising:
[10] providing a carrier tape (carrier tape 2, Fig 1-4 and 6-8) including a plurality of pockets (component receiving parts RE, Fig 3 and 6-8), each pocket including an opening through which a semiconductor device (chip components CP1, CP2, CP3, and CP4, Fig 1-2 and 6-8) passes when the semiconductor device is placed in a pocket (see Fig 6-7); placing a plurality of semiconductor devices respectively in the plurality of pockets (see steps S2-S5 and S8-S11 in Fig 5; see Fig 6A-6D and 7F-7H); providing a cover tape (cover tape 6 including cover film pieces 61, Fig 1-2, 4, and 6-8) including an adhesive layer (adhesive part NP, Fig 4A) that includes a plurality of adhesion areas (see each adhesion area NP for each of the corresponding cover film pieces 61 in Fig 4A) including adhesive and a plurality of non-adhesion areas (see areas of cover film pieces 61 not included in the adhesion areas NP corresponding to the chip components CP) substantially free of adhesive (see step S7 in Fig 5; see Fig 7E-7G; Para 0036); aligning the plurality of non-adhesion areas respectively with the respective opening of the plurality of pockets (see steps S9-S11 which is repeated via step 12; see Fig 7E-7G; Para 0049-0050 and 0053); and attaching the carrier tape to the cover tape (see steps S9-S11; see Fig 7F-7G; Para 0053). 
[11] wherein the opening has a size and a shape (see component receiving parts RE in Fig 3A) and the plurality of non-adhesion areas have a size and a shape (see adhesive parts NP that outline the non-adhesive parts in Fig 4A) that are substantially the same as the size and the shape of the opening (see Fig 3-4 and 6-8 that show that the shape of the openings of the component receiving parts RE and the non-adhesive parts outlined by the adhesive parts NP are the same; Para 0036 line 8-16 indicate that the widths WQ and lengths LQ of the non-adhesive parts outlined by adhesive parts NP are equal to or greater than the widths WR and lengths LR of the component receiving parts RE as shown in Fig 3A and 4A). 
(see component receiving parts RE in Fig 3A) and at least some of the plurality of non-adhesion areas have shape (see adhesive parts NP that outline the non-adhesive parts in Fig 4A) that is substantially the same as the shape of the opening of the pocket and a size that is greater than the size of the opening of the pocket (see Fig 3-4 and 6-8 that show that the shape of the openings of the component receiving parts RE and the non-adhesive parts outlined by the adhesive parts NP are the same; Para 0036 line 8-16 indicate that the widths WQ and lengths LQ of the non-adhesive parts outlined by adhesive parts NP are equal to or greater than the widths WR and lengths LR of the component receiving parts RE as shown in Fig 3A and 4A). 
[13] further comprising separating the cover tape from the carrier tape and removing the semiconductor device from its respective pocket (Para 0059 line 12-21). 
[14] wherein the separating the cover tape from the carrier tape includes repeated steps of separating an adhesion area from the carrier tape and separating a non-adhesion area from the carrier tape (Para 0059 line 12-21, Para 0063 line 11-25; it is inherent from the description of Para 0059 that the continuous peeling of the cover film pieces 61 results in repeated steps of separating the adhesion areas and non-adhesion areas of the cover film pieces 61 from the carrier tape 2). 

As per claim 15-20, Itou discloses a method for supplying semiconductor devices to an apparatus, which in operation, places the semiconductor devices at desired locations, the method comprising:
[15] separating, from a carrier tape (carrier tape 2, Fig 1-4 and 6-8) that includes a pocket (component receiving parts RE, Fig 3 and 6-8) having an opening through which a semiconductor device (chip components CP1, CP2, CP3, and CP4, Fig 1-2 and 6-8) passes when the semiconductor device is placed in the pocket, an adhesion area (see each adhesion area NP for each of the corresponding cover film pieces 61 in Fig 4A) of a cover tape (cover tape 6 including cover film pieces 61, Fig 1-2, 4, and 6-8), the adhesion area of the cover tape including adhesive; and separating, from the carrier tape, a covering portion (see covering portions of the cover film pieces 61 in Fig 1-2, 4 and 6-8 not included in the adhesion areas NP corresponding to the chip components CP) of the cover tape which prior to the separation is directly over the opening of the pocket, the covering portion being substantially free of adhesive (as shown in Fig 4A the covering portions of the cover film pieces 61 not included in the adhesion areas NP are free of adhesive corresponding to the chip components CP; Para 0059 line 12-21 discloses the removal of the cover film pieces 61 from the carrier tape 2 so that the chip components CP can be removed from the component receiving parts RE). 
[16] further comprising removing the semiconductor device from the pocket (Para 0059 line 18-19). 
[17] wherein the cover tape includes a plurality of covering portions (cover film pieces 61, Fig ). 
[18] wherein the carrier tape includes a plurality of pockets (see component receiving parts RE in Fig 3 and 6-8). 
[19] wherein the opening has a size and a shape (see component receiving parts RE in Fig 3A) and the covering portion has a size and a shape (see adhesive parts NP that outline the non-adhesive parts in Fig 4A) that is substantially the same as the size and the shape of the opening of the pocket (see Fig 3-4 and 6-8 that show that the shape of the openings of the component receiving parts RE and the non-adhesive parts outlined by the adhesive parts NP are the same; Para 0036 line 8-16 indicate that the widths WQ and lengths LQ of the non-adhesive parts outlined by adhesive parts NP are equal to or greater than the widths WR and lengths LR of the component receiving parts RE as shown in Fig 3A and 4A). 
[20] wherein the opening has a size and a shape (see component receiving parts RE in Fig 3A) and the covering portion has a shape (see adhesive parts NP that outline the non-adhesive parts in Fig 4A) that is substantially the same as the shape of the opening of the pocket and a size that is greater than the size of the opening of the pocket (see Fig 3-4 and 6-8 that show that the shape of the openings of the component receiving parts RE and the non-adhesive parts outlined by the adhesive parts NP are the same; Para 0036 line 8-16 indicate that the widths WQ and lengths LQ of the non-adhesive parts outlined by adhesive parts NP are equal to or greater than the widths WR and lengths LR of the component receiving parts RE as shown in Fig 3A and 4A).

As per claim 25-27, Itou discloses a method of packaging a semiconductor device in a carrier tape, the method comprising:
[25] providing a carrier tape (carrier tape 2, Fig 1-4 and 6-8) including a pocket (component receiving parts RE, Fig 3 and 6-8), the pocket including a semiconductor device (chip components CP1, CP2, CP3, and CP4, Fig 1-2 and 6-8); providing a cover tape (cover tape 6 including cover film pieces 61, Fig 1-2, 4, and 6-8) including an adhesive layer (adhesive part NP, Fig 4A) that includes an adhesion area (see each adhesion area NP for each of the corresponding cover film pieces 61 in Fig 4A) including adhesive and a of non-adhesion area (see areas of cover film pieces 61 not included in the adhesion areas NP corresponding to the chip components CP) substantially free of adhesive (see step S7 in Fig 5; see Fig 7E-7G; Para 0036); aligning the non-adhesion area with an opening of the pocket (see steps S9-S11; see Fig 7E-7G; Para 0049-0050 and 0053); and adhering the cover tape to the carrier tape at the adhesion area (see steps S9-S11; see Fig 7F-7G; Para 0053).
[26] wherein the opening has a size and a shape (see component receiving parts RE in Fig 3A) and the non-adhesion area has a size and a shape (see adhesive parts NP that outline the non-adhesive parts in Fig 4A) that are substantially the same as the size and the shape of the opening (see Fig 3-4 and 6-8 that show that the shape of the openings of the component receiving parts RE and the non-adhesive parts outlined by the adhesive parts NP are the same; Para 0036 line 8-16 indicate that the widths WQ and lengths LQ of the non-adhesive parts outlined by adhesive parts NP are equal to or greater than the widths WR and lengths LR of the component receiving parts RE as shown in Fig 3A and 4A).
[27] wherein the opening has a size and a shape (see component receiving parts RE in Fig 3A) and the non-adhesion area has a shape (see adhesive parts NP that outline the non-adhesive parts in Fig 4A) that is substantially the same as the shape of the opening of the pocket and a size that is greater than the size of the opening of the pocket (see Fig 3-4 and 6-8 that show that the shape of the openings of the component receiving parts RE and the non-adhesive parts outlined by the adhesive parts NP are the same; Para 0036 line 8-16 indicate that the widths WQ and lengths LQ of the non-adhesive parts outlined by adhesive parts NP are equal to or greater than the widths WR and lengths LR of the component receiving parts RE as shown in Fig 3A and 4A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24 and 28-29 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US 2012/0117925 to Itou in view of US 2008/0087572 to Wihren.
As per claims 21-24 and 28-29, Itou discloses that the shape of the non-adhesion areas and the openings are the same and the size of the non-adhesion areas are substantially equal to or greater than the size of the opening in order to prevent the chip components from attaching to the adhesive areas (Para 0063 line 8-16) which would inhibit retrieval of the chip components, but Itou does not explicitly disclose that the openings and non-adhesive portion have a diameter, i.e. the non-adhesion areas and openings are circular.
However, secondary reference, Wihren discloses a similar method of forming a semiconductor device carrier system and/or method for supplying semiconductor devices and/or method of packaging a semiconductor device in a carrier tape wherein the openings of the carrier tape are circular in shape to accommodate circular components (Para 0017 line 13-15).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the disclosure of Itou with the aforementioned teachings of Wihren as to modify the shape of the openings to be circular such that, according to the teachings of Itou (Itou: Para 0063 line 8-16), would result in the non-adhesion areas have a circular shape with a diameter substantially equal to or greater than the diameter of the circular openings with the reasonable expectation that the circular openings would accommodate components of circular size (Wihren: Para 0017 line 13-15) and the non-(Itou: Para 0063 line 8-16) which would inhibit retrieval of the chip components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 3 PM Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729